Citation Nr: 0110327	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-15 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
acquired in service.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to smoking, secondary to nicotine 
dependence acquired in service.

3.  Entitlement to service connection for chronic bronchitis 
due to smoking, secondary to nicotine dependence acquired in 
service.

4.  Entitlement to service connection for emphysema due to 
smoking, secondary to nicotine dependence acquired in 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active air service from June 1956 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims.

The veteran testified at a personal hearing before the 
undersigned Member of the Board in Washington, D.C., in 
January 2001.  He submitted additional evidence in support of 
his claim with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2000).  Nevertheless, a remand is 
required.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  Among 
other things, the law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  Therefore, the RO should take appropriate 
action to comply with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In particular, the Board notes that, at his personal hearing 
before the undersigned Member of the Board, in January 2001, 
the veteran indicated that he sought medical treatment from 
private physicians at Howard University for his smoking-
related conditions since the 1980's.  These records are not 
currently in the claims folder.  The RO should obtain these 
records and associate them with the file.  Among those 
physicians he sought treatment from was Dr. Williams.  The 
complete clinical records prepared by this physician should 
be obtained.  In addition, VA form 10-7131 (Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action) indicates that the veteran may have 
received treatment from the VAMC, DC in August 1981.  Mention 
of such treatment was made at the hearing.  An attempt should 
be made to obtain medical records from this facility.

The veteran's claim was received by the RO on March 30, 1998.  
Effective on June 9, 1998, the Transportation Equity Act for 
the 21st Century was enacted, which amended 38 U.S.C.A. §§ 
1110 and 1131 to prohibit the payment of VA compensation for 
a disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was struck out.  Accordingly, the amendments to §§ 1110 and 
1131 were nullified.  However, the Act added 38 U.S.C.A. 
§ 1103 which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service, but does not preclude service 
connection for disease or injury which became manifest during 
service or to the requisite degree of disability during any 
applicable presumptive period.  This law is only applicable 
to claims filed after June 9, 1998.  Hence, it is 
inapplicable to the veteran's claim.  38 U.S.C.A. § 1103 
(West 1991 & Supp. 2000).  

Nicotine dependence is a disease for VA compensation 
purposes.  See USB Letter 20-97-24 (July 24, 1997).  If a 
veteran acquired a nicotine dependence in service, and if 
such nicotine dependence is considered to be a proximate 
cause of disability or death resulting from the use of 
tobacco products by a veteran, then service connection for 
such disability may be established on a secondary basis 
pursuant to 38 C.F.R. § 3.310(a) (2000).  See VAOPGCPREC 19-
97 (May 13, 1997).  

The record indicates that the veteran's private physician, 
Robert H. Williams, M.D., stated that the veteran had a 
smoking addiction and that his chronic obstructive pulmonary 
disease is secondary to many years of smoking.  However, Dr. 
Williams does not specify that the veteran acquired his 
nicotine dependence in service.  Therefore, additional 
development is required.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied, including informing 
the veteran that evidence that the 
claimed conditions have been diagnosed by 
a medical professional is required.  
 
2.  The RO should ascertain whether the 
veteran has applied for social security 
disability benefits; and if he has, the 
RO should obtain from the Social Security 
Administration the records pertinent to 
his claim for those benefits, including 
the medical records relied upon 
concerning that claim.

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
any respiratory disorder, including 
chronic obstructive pulmonary disorder, 
chronic bronchitis, and emphysema, since 
his discharge from service.  After 
securing the necessary release(s), the RO 
should request the records, including all 
records from Howard University, which are 
not already contained in the claims 
folder.  In addition, Dr. Williams, whose 
address is of record, should be requested 
to submit all clinical records in his 
possession pertaining to treatment of the 
veteran.

4.  The veteran should be provided the 
opportunity to submit an additional 
statement from Robert H. Williams, M.D., 
concerning his opinion that the veteran 
has a smoking addiction.  In particular, 
he should be asked to ascertain the 
veteran's smoking history before, during 
and after service and indicate whether it 
is at least as likely as not that the 
veteran acquired a nicotine addiction in 
service.  The reasons and bases for such 
determination should be set forth.  The 
physician should also be invited to 
comment on whether it is at least as 
likely as not (50/50) that any diagnosed 
lung disability was caused by tobacco use 
during service or whether it is at least 
as likely as not (50/50) that any chronic 
lung disability attributable to tobacco 
use subsequent to military service may be 
associated with nicotine addiction which 
arose in service.
 
5.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since discharge from service.  In 
particular, records pertaining to 
treatment of the veteran (possibly in the 
emergency room) in August 1981 should be 
requested from the VAMC, DC.  Once 
obtained, all records that are not 
already contained in the file must be 
associated with the claims folder.  

6.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

7.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine whether the 
veteran acquired nicotine dependence in 
service, and the relationship between his 
smoking in service and his currently 
diagnosed lung disorders.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  A copy of this Remand 
decision should also be provided.  Such 
tests and/or X-rays as the examiner deems 
necessary should be performed, and all 
related documentation should be 
associated with the claims file.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and explain the reason.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
All instructions/questions should be 
answered unless not feasible.  If not 
feasible, the reasons for each question 
unanswered should be discussed.  

I.  Does the veteran currently have 
any respiratory/lung diseases?  
Please list all established 
diagnoses.  

II.  Based on the veteran's smoking 
history, is it at least as likely as 
not that he acquired a nicotine 
dependence in service?  

III.  Whether it is at least as 
likely as not (50/50) that any 
diagnosed lung disability was caused 
by tobacco use during service or 
whether it is at least as likely as 
not (50/50) that any chronic lung 
disability attributable to tobacco 
use subsequent to military service 
may be associated with nicotine 
addiction which arose in service.  
If the physician agrees or disagrees 
with any other medical opinion of 
record, it would be helpful if the 
reasons were discussed.  

8.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out, the 
RO should review the record and 
readjudicate the claims.  If the 
determinations remain adverse, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


